            Case 8:04-cr-00235-DKC Document 2071 Filed 03/05/21 Page 1 of 3




                                                                         U.S. Department of Justice
                                                                         United States Attorney
                                                                         District of Maryland

Ellen Nazmy                                Mailing Address:                   Office Location:           DIRECT: 301-344-4126
Special Assistant United States Attorney   6500 Cherrywood Lane, Suite 200    6406 Ivy Lane, 8th Floor     MAIN: 301-344-4433
Ellen.Nazmy@usdoj.gov                      Greenbelt, MD 20770-1249           Greenbelt, MD 20770-1249      FAX: 301-344-4516


                                                                    March 5, 2020

    The Honorable Deborah K. Chasanow
    United States District Court
    6500 Cherrywood Lane
    Greenbelt, Maryland 20770

           Re:        United States v. Paulette Martin
                      Criminal No.: DKC-04-235

    Dear Judge Chasanow:

      The Government respectfully submits this response to Petitioner Paulette Martin’s
supplement to her compassionate release motion, filed on February 12, 2021. ECF No. 2063.

        In her supplement, Ms. Martin notes that a recent memorandum opinion issued by the
Department of Justice Office of Legal Counsel has modified the Bureau of Prison’s policy with
respect to inmates released to home confinement in order to protect them from the COVID-19
pandemic under the CARES Act. Id. at 2. The government agrees that this change has occurred.
The memo states that when the pandemic no longer materially affects BOP’s functioning, “the
Bureau would be required to recall the prisoners to correctional facilities unless they are
otherwise eligible for home confinement under 18 U.S.C. § 3624(c)(2).”1 Moreover, due to the
length of Ms. Martin’s sentence, the government does not dispute that she will likely be returned
to the Bureau of Prisons.

        Nevertheless, the government maintains its position that Ms. Martin’s transfer to home
confinement has mitigated her concern that incarceration within the Bureau of Prisons posed a
risk of severe illness from COVID-19. When the pandemic has abated or ended, and/or when
Ms. Martin has been appropriately vaccinated, and she returns to BOP, the same will be true.
Therefore, the COVID-19 pandemic still does not satisfy the high bar required to establish
extraordinary and compelling reasons for compassionate release. See United States v. Taylor,
2020 WL 3447761, at *4 (D. Md. June 23, 2020) (“compassionate release is a rare remedy”)
(citing United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); United States v.
Mangarella, FDW-06-151, 2020 WL 1291835, at *2-3 (W.D. N.C. Mar. 16, 2020); White v.

1
           This memo can be found at: https://www.justice.gov/olc/file/1355886/download.
                                                                   1
        Case 8:04-cr-00235-DKC Document 2071 Filed 03/05/21 Page 2 of 3



United States, 378 F. Supp. 3d 784, 787 (W.D. Mo. 2019)). See also United States v. Williams,
PWG-13-544, 2020 WL 1434130, at *3 (D. Md. March 24, 2020) (“Simply put, the coronavirus
is not tantamount to a ‘get out of jail free’ card.”).

       Accordingly, the Government renews its request that this Court deny the requested relief.


                                                   Respectfully submitted,

                                                   Jonathan F. Lenzner
                                                   Acting United States Attorney

                                            By:    _________/s/______________________
                                                   Ellen E. Nazmy
                                                   Special Assistant United States Attorney

                                                   _________/s/_______________
                                                   David I. Salem
                                                   Assistant United States Attorney




                                               2
       Case 8:04-cr-00235-DKC Document 2071 Filed 03/05/21 Page 3 of 3



                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 5, 2021, a copy of the foregoing Response was
delivered via ECF to Sapna Mirchandani, Esquire, counsel for Petitioner.



                                      By:    _________/s/______________________
                                             Ellen E. Nazmy
                                             Special Assistant United States Attorney




                                         3
